DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.  

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  
Claim 9 should end with a period.  
Claim 15 should end with a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishiyama (US Publication No. 2006/0111813).
Nishiyama teaches:
Re claim 1.  A production cell comprising: 
at least one robot or manipulator arranged to handle products (robot 11b, Figures 1 and 2); 
at least one buffer area for intermediate storage of products inside the production cell (conveyor module / work transfer device 14, Figures 1 and 2); 
a vision system arranged to determine the identity and/or the location of objects in the production cell (camera 67, Figure 9); 
a plurality of production modules, each production module comprising at least one Hardware Module configured to process products (modules 11-14, Figures 1 and 2); and 
a plurality of module attachment locations, each module attachment location being configured to connect with an interface section of a production module through a power connection and optionally a physical connection, allowing the production cell to be reconfigured by interchanging production modules (patterns A-C, Figure 1; Figure 4; coupling connectors 45a-46d, Figure 5; paragraphs [0039 and 0042]: “The connectors of the power cable, communication cable and air pipe on the unit frame side are plugged into the corresponding connectors on the base frame side (step S5) to complete the hardware setting.”; and paragraphs [0015 and 0048]: “flexibility in configuration”).

Re claim 2.  Wherein two or more of the module attachment locations are configured in the same manner and each of the production modules can be connected to any one of these two or more module attachment locations (Figure 4).

Re claim 3.  Wherein the vision system is configured to identify and locate production modules (Figures 9 and 10; and paragraphs [0056-0057]: camera 67 determines the position of points P1-P3 to determine the local work coordinate system.).

Re claim 5.  Wherein each Hardware Module, each robot or manipulator and each production module, comprises a machine readable identification element that uniquely identifies the Hardware Module, and the production cell is configured to automatically determine, from the identification element, the identity of each Hardware Module located inside the production cell (RFID tags 61-65, Figure 8; and paragraphs [0052-0054]).

Re claim 6.  Wherein each of the plurality of production modules is associated with a respective procedural component that defines actions that can be performed by the production module plugged in the production cell and by at least one robot or manipulator of the production cell (operation task group 11c-15c, Figure 3; and paragraphs [0029, 0034, and 0045]).  

Re claim 7.  A production module (modules 11-14, Figures 1 and 2) comprising: 
 a work area with at least one Hardware Module that is configured to interact with a product (11b, 12b, 13b, 14b, Figures 1 and 2); and 
an interface section, the interface section comprising: 
at least one power connector for providing power to the production module (Figure 5; and paragraphs [0039 and 0042]); and 
at least one communication interface (paragraphs [0036 and 0042]), 
wherein the production module is configured to be connected to a production cell by connecting the power connector to corresponding connectors of the production cell (paragraph [0042]; and Figure 5).

Re claim 8.  Further comprising a configurable interface, the configurable interface comprising: 
 the interface section (45a-46d, Figure 5); 
means to define a local I/O area of the production module (surfaces capable of receiving products, Figures 1, 4, 5, 8, 9, and 12); and 
an identity that identifies the production module (RFID tags, paragraphs [0052-0053]). 

Re claim 9.  Wherein the at least one Hardware Module is one or more of 
 an actuator having an associated actuator controller, arranged to act on products; 
a fixture, in particular an active fixture (turn table module 12b, Figure 1); 
a tool, configured to act on a product.

Re claim 10.  Wherein the at least one Hardware Module is or comprises a sensor (work measuring module 15, Figure 2).

Re claim 11.  Further comprising a local I/O area for inputting products that are to be processed in the production module and for outputting products after processing in the production module (conveyor module 14, Figure 1).

Re claim 12.  Further comprising a local processor arranged to control the at least one Hardware Module of the production module and optionally to communicate via the communication interface (controller, paragraphs [0031-0032, 0058 and 0061]).

Re claim 15.  A method for operating a production cell the method comprising the steps of 
providing a production cell, the production cell comprising: at least one robot or manipulator arranged to handle products; at least one buffer area for intermediate storage of products inside the production cell; a vision system arranged to determine the identity and/or the location of objects in the production cell; a plurality of production modules, each production module comprising at least one Hardware Module configured to process products; and a plurality of module attachment locations, each module attachment location being configured to connect with an interface section of a production module through a power connection and optionally a physical connection, allowing the production cell to be reconfigured by interchanging production modules (Figures 1, 2, 4, 5, and 9; and paragraphs [0015, 0039, 0042, and 0048); 
providing one or more production module, the production module comprising: a work area with at least one Hardware Module that is configured to interact with a product; and an interface section, the interface comprising: at least one power connector for providing power to the production module; and at least one communication interface, wherein the production module is configured to be connected to a production cell by connecting the power connector to corresponding connectors of the production cell and operating the production cell with the production modules (Figures 1, 2, and 5; and paragraphs [0036, 0039, and 0042]); 
and at least one of the steps of 
 replacing one or more of the production module with replacement production modules that perform the same tasks as the production modules that they replace, but with different parameters; 
adding one or more additional production modules that perform the same task as a production module that is already present in the production cell, thereby increasing production capacity of the production cell (adding a new module of a type that is already present, Figure 1);  
adding one or more new production modules that perform a task that is not yet performed in the production cell, thereby increasing a degree of automation of the production cell (adding a new module, Figure 1)

Re claim 16.  Wherein the interface section further comprises means for arranging the production module in a production cell (rollers 48, Figure 5).

Re claim 17.  Wherein the configurable interface further comprises a connection configured to receive at least one of: 
 information describing the production module and software for controlling the production module from a data repository (paragraphs [0036 and 0045]); and 
commands controlling the operation of the production module (paragraphs [0036 and 0045]).

Re claim 18.  Wherein the local processor is further arranged to communicate via the connection interface (paragraphs [0031-0032, and 0042]).

Re claim 19.  Wherein the local processor is configured to transmit at least one of an identity and a status of the production module via the communication interface (paragraphs [0046-0047, and 0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US Publication No. 2006/0111813) as applied to claim 1 above, and further in view of Linnell et al. (US Patent No. 9,278,449).
The teachings Nishiyama have been discussed above.  Nishiyama further teaches: 
Re claim 4.  Wherein the production cell is configured to determine the identity and/or the location of Hardware Modules and to generate, from these identities and the locations, a computer-based representation of the current state of the production cell (P1-P3, Figures 7 and 9; Figure 10; and paragraphs [0044-0047 and 0056-0057]).

Nishiyama fails to specifically teach: (re claim 4) wherein the production cell is configured to determine the identity and/or the location of products located inside the production cell and to generate, from these identities and the locations, a computer-based representation of the current state of the production cell.
	Linnell teaches, at claim 20, such robotic processing systems may use sensors to indicate a current state of an output product, and the output product may be represented in a simulation.  This allows users to visualize products during a robotic manufacturing process.  
In view of Linnell’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the production cell as taught by Nishiyama, (re claim 4) wherein the production cell is configured to determine the identity and/or the location of products located inside the production cell and to generate, from these identities and the locations, a computer-based representation of the current state of the production cell; since Linnell teaches such robotic processing systems may use sensors to indicate a current state of an output product, and the output product may be represented in a simulation.  This allows users to visualize products during a robotic manufacturing process.  

Nishiyama teaches:
Re claim 13.  A method for programming a production cell, comprising the steps of 
providing a production module, the production module comprising: a work area with at least one Hardware Module that is configured to interact with a product; and an interface section, the interface comprising: at least one power connector for providing power to the production module; and at least one communication interface, wherein the production module is configured to be connected to a production cell by connecting the power connector to corresponding connectors of the production cell (Figures 1, 2, and 5; and paragraphs [0039 and 0042]); 
connecting the production module to an offline programming environment (paragraphs [0036 and 0048]: control program stored in a server so the setup time of the manufacturing system can be shortened greatly.); 
providing at least one robotic manipulator or robot (robot 11b, Figures 1 and 2); 
accepting user input that defines actions by Hardware Modules of the production module and the at least one robot or manipulator (paragraphs [0032-0033, and 0036]: running user programs from a man-machine interface; and teaching pendant 23, Figure 2); 
storing a representation of these actions as stored actions in a data store (paragraphs [0036 and 0048]: stored in server); 
connecting the production module or a functionally identical production module into a production cell (hardware setting, Figure 6); 
retrieving the stored actions from the data store (S6 and S7, Figure 6); and 
performing, in the production cell, by the production module connected to the production cell and by at least one robot or manipulator of the production cell, the stored actions (S11, Figure 6).

Nishiyama fails to specifically teach: (re claim 13) performing, in the offline programming environment, these actions by these Hardware Modules acting on products.
Linnell teaches, at column 18, lines 44-63, allowing offline simulation of a robotic workcell so that potential conflicts may be detected in a simulation, rather than with physical equipment.  
In view of Linnell’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Nishiyama, (re claim 13) performing, in the offline programming environment, these actions by these Hardware Modules acting on products; since Linnell teaches allowing offline simulation of a robotic workcell so that potential conflicts may be detected in a simulation, rather than with physical equipment.  

Nishiyama further teaches:
Re claim 14.  Further comprising the steps of: 
when storing the stored actions, storing them in association with an identity that identifies the production module (paragraphs [0052-0053]); and 
in order to retrieve the stored actions: 
reading a machine readable identification element that uniquely identifies the production module located in the production cell (paragraphs [0052-0053]); 
automatically determining, from the identification element, an identity of the production module located inside the production cell (paragraphs [0052-0053]); and 
automatically retrieving, from the data store, the stored actions that are associated with the identity of the production module (paragraph [0045]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664